Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 5/24/2022.  Claims 1-12 are pending for examination, the rejection cited as stated below. Claims 13-20 have been withdrawn from consideration.
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 5/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Volchegursky et al (US 9256473).
As to claim 1, Volchegursky discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause:
obtaining a request to add a first server of a first server type to a deployed server stack (col. 2, lines 55-60, “when a new node is added to the virtual topology and is provisioned, the new node’s endpoint is stored in the registry, and can be retrieved to reprovision nodes that dependent on the new node);
determining that the deployed server stack includes a first set of one or more servers of the first
server type, wherein the first set of one or more servers is associated with a first configuration (col. 2, lines 55-60, the deployed new node, e.g,. a virtual first node, see col. 9, lines 18-30, or a virtual third node 3 depending on both node 2 and node 1, see figure 5A);
determining that the first set of one or more servers includes functionality that directly or indirectly invokes a first service executed by a second set of one or more servers of a second server type in the deployed server stack, wherein the second set of one or more servers is associated with a second configuration (col. 9, lines 30-45; figure 5A. Node 2 and Node 1 that the Node 3 depends on);
determining a modified second configuration for the second set of one or more servers for addition of the first server (col. 10, lines 35-42, “when the virtual topology 500 of the virtual environment 420 is modified, and the dependencies between the nodes 501 are changed, the provisioning service 300 can easily reprovision the virtual environment 420 by receiving and using the appropriate endpoints 601 to reprovision the affected virtual nodes 501”; see figure 5B-5C and col. 10, lines 48-60, when Node 2’s dependency is modified so is its configuration.  It is to be noted that the recited “for additional of the first server” is interpreted to modify “determining”);
re-provisioning the second set of one or more servers using the modified second configuration (figure 5B-5C and col. 10, lines 48-60);
subsequent to re-provisioning the second set of one or more servers using the modified second
configuration: provisioning the first server (col. 9, lines 45-52; figure 5A, since node 2 is re-provisioned,  the new node 3 is provisioned subsequently).
	As to claim 10, see similar rejection to claim 1.
As to claim 2, Volchegursky discloses the one or more media of Claim 1, further storing instructions which, when executed by the one or more processors, cause:
determining a modified first configuration for the first set of one or more servers for addition of
the first server (figure 5A, adding a new node such as node 3 modifies Tier 3’s configuration);
subsequent to re-provisioning the second set of one or more servers using the modified second
configuration: re-provisioning the first set of one or more servers using the modified first configuration (see citation in rejection to claim 1, last limitation).
	As to claim 11, see similar rejection to claim 2.
As to claim 3, Volchegursky discloses the one or more media of Claim 1, further storing instructions which, when executed by the one or more processors, cause:
determining that a third set of one or more servers of a third server type, in the deployed server
stack, includes functionality that directly or indirectly invokes a second service executed by the first set of one or more servers, wherein the third set of one or more servers is associated with a third configuration (col. 2, lines 15-25, “hierarchical tiers…that defines dependencies…” is not limited and can be more than three tiers.  See citation in rejection to claim 1);
determining a modified third configuration for the third set of one or more servers for addition of the first server(see citation in rejection to claim 1);
subsequent to provisioning the first server: re-provisioning the third set of one or more servers
using the modified third configuration (see citation in rejection to claim 1).
	As to claim 12, see similar rejection to claim 3.
As to claim 5, Volchegursky discloses the one or more media of Claim 1, wherein a set of cross-server dependency information is same for the first set of one or more servers and the first server (see citation in rejection to claim 1, when the first set includes the first server itself.  Also see figure 5A, when the first sever and the first set of server are in Tier 1).
As to claim 6, Volchegursky discloses the one or more media of Claim 1, wherein determining the modified second configuration for the second set of one or more servers for addition of the first server comprises: determining an updated number of servers of the first server type with which the second set of
servers communicates after addition of the first server (figure 5A-C, when the first server is Node 3);
storing the updated number of servers in the modified second configuration (see citation in rejection to claim 1, updated topology).
As to claim 7, Volchegursky discloses the one or more media of Claim 1, wherein determining the modified second configuration for the second set of one or more servers for addition of the first server comprises:
determining an updated number of servers of the first server type with which the second set of servers communicates after addition of the first server (col. 2, lines 55-60, “when a new node is added to the virtual topology and is provisioned, the new node’s endpoint is stored in the registry, and can be retrieved to reprovision nodes that dependent on the new node; col. 10, lines 35-42, “when the virtual topology 500 of the virtual environment 420 is modified, and the dependencies between the nodes 501 are changed, the provisioning service 300 can easily reprovision the virtual environment 420 by receiving and using the appropriate endpoints 601 to reprovision the affected virtual nodes 501”; see figure 5B-5C and col. 10, lines 48-60, when Node 2’s dependency is modified so is its configuration);
based on the updated number of the servers of the first server type, determining a maximum
number of connections to be established between the servers of the first type and the
second set of servers (see citation above, wherein the maximum number of connections is the actual number of connection in the modified topology);
storing the maximum number of connections in the modified second configuration (see citation above, wherein storing the modified topology is implied).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Volchegursky, as applied to claim 1 above, and further in view of Bahl (US 20080222287).
As to claim 4, Volchegursky discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose that the determining that the first set of one or more servers includes functionality that directly or indirectly invokes the first service executed by the second set of one or more servers is based on monitoring at least one of operations and communications of the deployed server stack.  Bahl discloses a concept of determining that a set of one or more servers includes functionality that directly or indirectly invokes a service executed by a second set of one or more servers is based on monitoring at least one of operations and communications of a deployed server stack (claim 16).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Volchegursky with Bahl.  The suggestion/motivation of the combination would have been to construct a dependency graph (Bahl, claim 16), 
As to claim 9, Volchegursky discloses the one or more media of Claim 1, further storing instructions which, when executed by the one or more processors, cause:
determining a modified first configuration for the first set of one or more servers for addition of
the first server (see similar rejection to claim 2);
subsequent to re-provisioning the second set of one or more servers using the modified second
configuration: re-provisioning the first set of one or more servers using the modified first configuration (see similar rejection to claim 2);
determining that a third set of one or more servers of a third server type, in the deployed server
stack, includes functionality that directly or indirectly invokes a second service executed by the first set of one or more servers, wherein the third set of one or more servers is associated with a third configuration (see similar rejection to claim 3);
determining a modified third configuration for the third set of one or more servers for addition of the first server (see similar rejection to claim 3);
subsequent to provisioning the first server: re-provisioning the third set of one or more servers
using the modified third configuration (see similar rejection to claim 3);
wherein a set of cross-server dependency information is same for the first set of one or more
servers and the first server (see similar rejection to claim 5);
wherein determining the modified second configuration for the second set of one or more servers
for addition of the first server comprises:
determining an updated number of servers of the first server type with which the second
set of servers communicates after addition of the first server (see citation in rejection to claim 1, the updated topology);
storing in the modified second configuration at least one of (a) the updated number of
servers (see citation in rejection to claim 1, the updated topology), (b) a maximum number of connections, between the servers of the first type and the second set of servers, determined based on the updated number of servers, and ( c) a number of processors, to be provided for serving requests from the servers of the first type, determined based on the updated number of servers.
but does not expressly disclose that the determining that the first set of one or more servers includes functionality that directly or indirectly invokes the first service executed by the second set of one or more servers is based on monitoring at least one of operations and communications of the deployed server stack.  Bahl discloses a concept of determining that a set of one or more servers includes functionality that directly or indirectly invokes a service executed by a second set of one or more servers is based on monitoring at least one of operations and communications of a deployed server stack (claim 16).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Volchegursky with Bahl.  The suggestion/motivation of the combination would have been to construct a dependency graph (Bahl, claim 16).
Allowable Subject Matter
9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hua  Fan/, Ph.D., J.D.
Primary Examiner, Art Unit 2449
DETAILED ACTION
This office action is in response to communication filed 3/9/2006.  Claims 1-14 are pending for examination, the rejection cited as stated below.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2458